EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT dated as of April 12, 2017, but effective as of May
18, 2016, is made by and between DigitalTown, Inc., a Minnesota corporation (the
“Company”) and Robert Monster (the “Executive”).

 

WHEREAS, the Company wishes to continue to employ the Executive as its Chief
Executive Officer.

 

WHEREAS, the Company and the Executive both wish to enter into an employment
agreement (“Agreement”) which sets forth terms and conditions of employment.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive,
intending to be legally bound, hereby agree as follows:

 

1. Employment Capacity; Term.

 

(a) The Company agrees to employ the Executive, and the Executive agrees to
serve the Company, during the Term of Employment (as hereinafter defined), as
Chief Executive Officer of the Company, with such duties consistent with such
capacity as may, in good faith, be assigned to the Executive by the Board of
Directors of the Company (the “Board”). The Executive shall perform all services
to be rendered hereunder faithfully, devote the Executive’s full business time
and attention to the duties assigned to the Executive hereunder and use the
Executive’s best efforts to promote the business interests of the Company. The
Executive certifies he can legally work in the United States of America.

 

(b) Employment of the Executive pursuant to the terms of this Agreement shall
have begun on June 1, 2016 (the “Effective Date”) and continue until the close
of business on May 31, 2018 (the “Fixed Term”), and thereafter from day to day
until terminated by the Company or the Executive (the “At-Will Term”), subject
to the terms and conditions hereinafter set forth. As used herein, the “Term of
Employment” shall mean the full term of the Executive’s employment hereunder,
including both the Fixed Term and the At-Will Term.

 

(c) Notwithstanding that the Term of Employment under this Agreement commences
on the Effective Date, for purposes of any benefit plans in which the Executive
may participate from time to time, the Executive’s employment with the Company
shall have commenced on May 18. 2015, his initial date of employment with the
Company.

 

2. Compensation. The Company agrees to compensate the Executive for the services
rendered by the Executive during the Executive’s employment as follows:

 

(a) Base Salary. The Company shall pay the Executive an annual base salary (the
“Base Salary”) of $240,000 during the Fixed Term, payable in accordance with the
standard payroll practices of the Company. The Executive’s Base Salary shall be
reviewed on or about the commence-ment of the At-Will Term and annually
thereafter, at which times it shall be subject to increase or decrease at the
discretion of the Board.

 



  DIGITALTOWN – MONSTER EMPLOYMENT AGREEMENT - 1

   



 

(b) Stock Award. Executive shall be entitled to 8,292,309 shares of common stock
of the Company, payable at the rate of 345,513 shares per month for the Fixed
Term, subject to Section 3(f) below.

 

(c) The Executive shall be permitted to participate in all employee medical and
insurance benefit plans applicable to senior executives and officers of the
Company, and such other plans as may from time to time be made available or
applicable to the Executive, consistent with the policies of the Company and
subject any applicable waiting period. The Executive shall also be permitted to
participate in any retirement or deferred compensation plan the Company may
offer from time to time, subject to the Company’s or such plan’s eligibility
requirements.

 

(d) The Executive shall be entitled to the benefits of the holiday and sick day
policies of the Company as from time to time in effect and applicable to senior
executives of the Company.

 

(e) The Executive shall be entitled to twenty (20) paid vacation days per year.
No vacation earned during any year may be carried forward to a subsequent year;
if not used during the year in which earned, it will be forfeited.

 

(f) The Company shall reimburse the Executive, consistent with the Company’s
expense reimbursement policies and procedures and subject to receipt of
appropriate documentation, for all reasonable and necessary out-of-pocket
travel, business entertainment and other business expenses incurred or expended
by the Executive incident to the performance of the Executive’s duties
hereunder.

 

3. Termination.

 

(a) For Cause. The Company may terminate the Executive’s employment at any time
for Cause (as defined below); provided, however, with respect to subsections
3(a)(i) and (vi), before terminating the Executive for Cause, the Company shall
be required first to give the Executive written notice of any alleged violation
of said provision and a period of fifteen (15) days after receipt of such notice
to cure such violation. For the purposes of this Agreement, “Cause” shall mean
the occurrence of one or more of the following: (i) habitual drunkenness or any
substance abuse which adversely affects the Executive’s performance of the
Executive’s job responsibilities, (ii) commission of a felony, (iii) dishonesty
materially relating to the Executive’s employment, (iv) personal misconduct by
the Executive which would cause the Company to violate any state or federal law
relating to sexual harassment, sex or other prohibited discrimination, or any
intentional violation of any written policy of the Company or any successor
entity adopted in respect to any such law, (v) conduct in the performance of the
Executive’s employment which the Executive knows or should reasonably be
expected to know (either as a result of a prior warning by the Company, custom
within the industry or the flagrant nature of the conduct) violates applicable
law or causes the Company to violate applicable law in any material respect,
(vi) failure to follow the lawful instructions of the Board, provided compliance
with such instructions was within the scope of the Executive’s duties, (vii)
internal misconduct by the Executive which would cause the Company to violate
any state or federal laws with regard to securities filings, including but not
limited to filings required by the U.S. Securities and Exchange Commission, or
(viii) knowing and intentional violation of any confidentiality,
non-competition, non-solicitation or non-association provision at any time
applicable to the Executive.

 



  DIGITALTOWN – MONSTER EMPLOYMENT AGREEMENT - 2

   



 

(b) Upon Death or Disability. The Executive’s employment shall automatically
terminate upon the death of the Executive and may be terminated by the Company
upon the Disability of the Executive. For purposes of this Section 3, the
Executive shall be deemed Disabled (and termination of the Executive’s
employment shall be deemed to be due to such “Disability”) if an independent
medical doctor (selected by the Company’s applicable health or disability
insurer) certifies that the Executive has, for a cumulative period of more than
one hundred twenty (120) days during any 365-day period, been disabled in a
manner which seriously interferes with the Executive’s ability to perform the
essential functions of Executive’s job even with a reasonable accommodation to
the extent required by law. Any refusal by the Executive to submit to a medical
examination for the purpose of certifying Disability shall be deemed
conclusively to constitute evidence of the Executive’s Disability.

 

(c) For Convenience of the Company. Notwithstanding any other provisions of this
Agreement, the Company shall have the right to terminate the Executive’s
employment at the “Company’s Convenience” (i.e., for reasons other than Cause,
death or Disability) at any time.

 

(d) Resignation; Good Reason. Notwithstanding any other provisions of this
Agreement, the Executive shall have the right to resign at any time during the
Fixed Term or At Will Term, upon thirty (30) days’ written notice to the
Company.

 

(e) Change of Control. If a Change of Control (as defined below) occurs on or
before the first anniversary of the Effective Date and the Executive incurs a
separation from service (a “Separation from Service”) as defined in Section 409A
of the Internal Revenue Code of 1986, as amended, (the “Code”) and the Treasury
regulations and other authoritative guidance issued thereunder (“Section 409A”)
within six months thereafter, the Executive shall be entitled to receive three
(3) months of Base Salary, paid monthly, beginning on the first day of the month
occurring at least ten days after the Separation from Service, plus all Stock
Awards due during the Fixed Term and not issued shall immediately become payable
to the Executive. “Change of Control” means the occurrence of any of the
following events:

 

i) the sale or disposition, in one or a series of related transactions, of more
than 75% of the equity interests in the Company; or

 

ii) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company; or

 

iii) a merger of the Company with or into another person, in which the voting
shareholders of the Company immediately prior to such merger cease to hold at
least 50% of the voting shares of the Company (or the surviving corporation or
ultimate parent) immediately following such merger.

 



  DIGITALTOWN – MONSTER EMPLOYMENT AGREEMENT - 3

   



 

Anything in the foregoing to the contrary notwithstanding, a transaction shall
not constitute a Change of Control (i) if its sole purpose is to change the
legal jurisdiction of incorporation of the Company or to create a holding
company that will be owned, directly or indirectly, in substantially the same
proportions by the persons who held securities of the Company, directly or
indirectly, immediately before such transaction or (ii) if any person who
directly or indirectly owned more than 50% of the total voting power of the
voting securities of the Company immediately before such transaction continues
to own directly or indirectly more than 50% of the total voting power of the
voting securities of the entity that continues to operate the business of the
Company.

 

(f) Effect of Termination.

 

(i) Termination for Cause; Resignation. In the event the Executive’s employment
with the Company is terminated by the Company for Cause or as a result of the
Executive’s resignation, the Company shall have no further liability to
Executive hereunder, whether for salary, benefits, incentive compensation or
otherwise. In addition, In the event that the Executive resigns prior to the end
of the Fixed Term, the Executive shall not be entitled to receive any additional
Stock Award pursuant to Section 2(b), and those shares issued to the Executive
shall be returned to the treasury shares of the Company. The Executive may elect
to continue, at the Executive’s own expense, medical insurance coverage to the
extent mandated under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”).

 

(ii) Death or Disability. In the event the Executive’s employment with the
Company terminates as a result of the death of the Executive, the estate of the
Executive shall be entitled to receive the Executive’s salary and benefits
described in Sections 2(a), and expenses properly incurred, through the date of
termination, as well as applicable accrued health, disability or death benefits,
if any, offered by the Company at the time consistent with the policies of the
Company, provided that Executive meets the eligibility requirements of such
benefits.

 

(iii) Company’s Convenience. In the event the Executive incurs a Separation from
Service at the Company’s Convenience, the Executive shall be entitled to
continue to receive the stock compensation as set forth in Section 2(b) above
for the Fixed Term.

 

4. Confidentiality.

 

(a) The Executive recognizes and acknowledges that certain information possessed
by the Company or its Affiliates constitutes valuable, special, and unique
proprietary information and trade secrets. Accordingly, the Executive agrees
that he shall not, during the Term of Employment and for a period of three (3)
years thereafter, divulge, use, furnish, disclose or make available to any
person, whether or not a competitor of the Company, any confidential or
proprietary information concerning the assets, business, or affairs of the
Company, of any of its Affiliates, or of its suppliers, customers, licensees or
licensors (collectively, “Confidential Information”), including but not limited
to information regarding trade secrets and information (whether or not
constituting trade secrets) concerning business plans, marketing plans,
strategies, forecasts, financial data, budgets, projections, agreements,
inventions, improvements, research or development, know-how, or any other
confidential information which gives the Company or its Affiliates an
opportunity to claim a competitive advantage or has economic value. The
foregoing shall not be applicable to any information which is required to be
disclosed by law, including Regulation FD as promulgated by the Securities and
Exchange Commission, subpoena or by order of any governmental or judicial
authority, provided that the Executive provides prompt notice to the Company of
such disclosure request and assists the Company in preventing such disclosure.

 



  DIGITALTOWN – MONSTER EMPLOYMENT AGREEMENT - 4

   



 

(b) Upon the expiration or earlier termination of the Executive's employment,
for any reason, whether terminated voluntarily or involuntarily by the Company
or the Executive, or at any time the Company may request, the Executive shall
(i) surrender to the Company all documents and data of any kind (including data
in machine-readable form) or any reproductions (in whole or in part) of any
items relating to the Confidential Information and shall not make or retain any
copy or extract of any of the foregoing, and (ii) will confirm in writing that
to the Executive’s knowledge, after inquiry, no Confidential Information exists
on any computers, computer storage devices or other electronic media that were
at any time within the Executive’s control (other than those which remain at, or
have been returned to, the Company).

 

5. Non-Competition, Non-Solicitation and Non-Association.

 

(a) In consideration of this Agreement and all the recitals and provisions
contained herein (including in particular the signing bonus provided in Section
2(c) and the Retention Bonuses provided in Section 2(d)), and in view of the
Executive’s participation in and access to the unique and valuable information
of the current and proposed business activities of the Company and its
Affiliates in all aspects, the Executive covenants and agrees that, during the
Term of Employment and thereafter during the Restrictive Period (as defined
below), the Executive shall not, directly or indirectly:

 

i) except in the ordinary-course performance of the Executive’s duties as an
employee of the Company, induce or attempt to induce or encourage others to
induce or attempt to induce, any person who is an employee of, independent
contractor, consultant to or agent of the Company or any Affiliate of the
Company as of the date of termination of Executive’s employment, to (A)
terminate such person’s employment with such employer (in the case of an
employee) or cease providing its services to the Company or its Affiliates (in
the case of a consultant, independent contractor or sales or other commercial
representative), provided that nothing herein shall prevent general
solicitations through advertising or similar means which are not specifically
directed at employees of, consultants to, or agents of the Company or its
Affiliates; or (B) engage in any of the activities hereby prohibited with
respect to the Executive under subparagraphs (ii) and (iii) below;

 

ii) divert, solicit or attempt to divert, or assist or encourage any person in
diverting, soliciting or attempting to divert, (A) any customer of the Company
to or for any competitor of the Company, or (B) any supplier of the Company
(whether or not to or for any competitor of the Company).

 

iii) As used in this Section 5, “Restrictive Period”, (A) as it pertains to
Sections 5(a)(i), means twenty-four (24) months from the end of the Term of
Employment, and (B) as it pertains to Sections 5(a)(ii) and 5(a)(iii), means (i)
following a termination for Cause or a resignation other than for Good Reason,
eighteen (18) months from the date of termination of employment, or (ii)
following a termination as a result of the Disability of the Executive, or by
the Company at the Company’s Convenience, twelve (12) months from the date of
termination of employment.

 



  DIGITALTOWN – MONSTER EMPLOYMENT AGREEMENT - 5

   



 

6. Rights in Company Property; Inventions.

 

(a) The Executive hereby recognizes the Company’s proprietary rights in the
tangible and intangible property of the Company and its Affiliates and
acknowledges that notwithstanding the relationship of employment, the Executive
has not obtained or acquired and will not hereafter obtain or acquire through
such employment any personal property rights in any of the property of the
Company and its Affiliates, including but not limited to, any writing,
communications, manuals, documents, instruments, contracts, agreements, files,
literature, data, technical information, know-how, secrets, formulas, products,
methods, procedures, processes, devices, apparatuses, trademarks, trade names,
trade styles, service marks, logos, copyrights, works of authorship, patents, or
other matters which are the property of the Company and its Affiliates.

 

(b) The Executive agrees that any and all discoveries, inventions, works of
authorship, improvements and innovations (including all data and records
pertaining thereto), whether or not patentable, or copyrightable, or reduced to
writing (collectively, “Inventions”), which during the Executive’s employment by
the Company, the Executive conceived or made, or conceives or makes, either
alone or in conjunction with others, which are related to the business of the
Company and its Affiliates, are and shall be the sole and exclusive property of
the Company and its Affiliates, except for those inventions and discoveries
conceived by the Executive prior to commencement of the Executive’s employment
by the Company which are disclosed on Schedule A of this Agreement. The
Executive shall promptly disclose all Inventions to the Company conceived during
the period of the Executive’s employment. At the request of the Company and at
any time during or after the Executive’s employment with the Company, the
Executive shall execute any assignments or other documents the Company and its
Affiliates may deem necessary to protect or perfect its rights in the
Inventions, and shall assist the Company, at the Company’s expense, in
obtaining, defending and enforcing the Company’s and its Affiliates’ rights
therein. The Executive hereby appoints the Company as the Executive’s
attorney-in-fact to execute on the Executive’s behalf any assignments or other
documents deemed necessary by the Company to protect or perfect its rights to
any Inventions.

 

7. Conflicts; Enforcement; Modification.

 

(a) The Executive represents and warrants that his employment with the Company,
and the performance of his duties on behalf of the Company, will not conflict
with or cause a breach of any agreement or obligation between the Executive and
any existing or prior employer or third party, including any non-competition,
non-solicitation or other similar agreements. The Executive will not use any
trade secrets from the Executive’s prior work experience in violation of
restrictive agreements the Executive may have entered into.

 



  DIGITALTOWN – MONSTER EMPLOYMENT AGREEMENT - 6

   



 

(b) The Executive further acknowledges and agrees that any breach or threatened
breach by the Executive of any provision of Section 4, 5 or 6 due to the
Executive’s unique services provided to the Company as further detailed above
will result in irreparable injury to the Company (or its Affiliates), that
monetary damages will be an inadequate remedy for such breach and that,
accordingly, in addition to any other remedy that the Company may have, the
Company shall be entitled to injunctive relief in the event of any breach hereof
without posting bond or other security. In the event the Company brings an
action to obtain such relief, the prevailing party in such action shall be
entitled to recover its attorney’s fees and other expenses incurred in said
action, and the court in which said action is brought shall award such expenses
to the prevailing party as part of the costs of such action.

 

(c) It is expressly agreed that if any restrictions set forth in Section 4, 5 or
6 are found by any Court having jurisdiction to be unreasonable because they are
too broad in any respect, then and in each such case, the remaining restrictions
herein contained shall nevertheless remain effective, and this Agreement, or any
portion thereof, shall be considered to be amended so as to be considered
reasonable and enforceable by such Court, and the Court shall specifically have
the right to restrict the business, geographical or temporal scope of such
restrictions to any portion of the business or geographic areas or time period
described above to the extent the Court deems such restriction to be necessary
to cause the covenants to be enforceable, and in such event, the covenants shall
be enforced to the extent so permitted.

 

8. Indemnification of Executive. To the fullest extent authorized or permitted
by law, the Company shall indemnify the Executive when made, or threatened to be
made, a party to any action or proceeding, whether civil, at law, in equity,
criminal, administrative, investigative or otherwise, including any action by or
in the right of the Company, by reason of the fact that the Executive, on or
after the Effective Date, is or was a director, officer or employee of, or a
consultant to, the Company, from and against all judgments, fines, penalties,
amounts paid in settlement (provided the Company shall have consented to such
settlement, which consent shall not be unreasonably withheld or delayed by it)
and reasonable expenses, including attorneys’ fees and costs of investigation,
incurred by the Executive with respect to any such threatened or actual action
or proceeding, and any appeal therein, provided only that (x) acts of the
Executive which were material to the cause of action so adjudicated or otherwise
disposed of were (A) committed in good faith and (B) were committed in a manner
the Executive reasonably believed to be in or not opposed to the best interests
of the Company, and (y) with respect to any criminal action or proceeding, the
Executive had no reasonable cause to believe his or her conduct was unlawful.
Notwithstanding the foregoing, the Executive is not entitled to indemnification
pursuant to this Section 8 with respect to any action or proceeding (or part
thereof) initiated by the Executive unless the Company has joined in or
consented to the initiation of such action or proceeding (or part thereof). The
rights of the Executive to indemnification under this Section 8 with respect to
matters occurring or arising during the term of the Executive’s employment
hereunder shall survive the expiration or earlier termination of such
employment.

 



  DIGITALTOWN – MONSTER EMPLOYMENT AGREEMENT - 7

   



 

9. Parachute Payment Limitation. Notwithstanding anything to the contrary
contained herein, if payment of all or any portion of any severance payments to
the Executive pursuant to Section 3(f) of this Agreement (the “Severance
Payments”) would under Section 280G of the Code render any payments or other
benefits to the Executive in the nature of compensation subject to the excise
tax imposed by Section 4999 of the Code or nondeductible under Section 280G of
the Code, then the Severance Payments shall be reduced to an amount such that
the Severance Payments and any other amount or amounts otherwise payable in
connection with the Change of Control by the Company or by any person whose
relationship to the Company is such as to require attribution of stock ownership
between the parties under Section 318(a) of the Code upon the occurrence of the
Change of Control and which are includible in the computation of “parachute
payments” under Section 280G of the Code, does not exceed 2.99 times the “base
amount” as defined in Section 280G of the Code, provided that the foregoing
reduction shall not take place if, prior to the Change of Control, the Severance
Payments shall have been approved, in a vote satisfying the requirements of
Section 280G(b)(5) of the Code, by persons who own, immediately before the
Change of Control, more than 75% of the voting power of all outstanding capital
stock of the Company.

 

10. General.

 

(a) Notices. All notices and other communications hereunder shall be in writing
or by written telecommunication, and shall be deemed to have been duly given if
delivered personally or if mailed by certified or registered mail, or if sent by
confirmed written telecommunication, to the relevant address set forth below, or
to such other address as the recipient of such notice or communication shall
have specified to the other party hereto in accordance with this Section 9(a):

 

If to the Company:

 

DigitalTown, Inc. 10655 NE 4th St., Ste 801

Bellevue, WA 98004

Attention: Board of Directors

 

with a copy to:

 

James B. Parsons

Parsons/Burnett/Bjordahl/Hume, LLP

10655 NE 4th St., Ste. 801

Bellevue, WA 980045

jparsons@pblaw.biz

 

If to the Executive:

 

3832 234th Ave. S.E.

Sammamish, WA 98075

 

(b) Computation of Months. For purposes of this Agreement, any period measured
in months following a specified date shall commence on the specified date and
end at the close of business on the day of the month immediately prior to the
specified date in the month falling the specified number of months thereafter.

 



  DIGITALTOWN – MONSTER EMPLOYMENT AGREEMENT - 8

   



 

(c) Successors and Assigns. This Agreement shall be binding upon the Executive
and inure to the benefit of the Company and its successors and assigns,
including without limitation any corporation to which substantially all of the
assets or the business of the Company are sold or transferred.

 

(d) Severability. If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.

 

(e) Waivers. No delay or omission by either party hereto in exercising any
right, power or privilege hereunder shall impair such right, power or privilege,
nor shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.

 

(f) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. A facsimile or electronic signature shall be deemed
an original for all purposes.

 

(g) Governing Law. This Agreement and the performance hereof shall be construed
and governed in accordance with the laws of the State of Minnesota.

 

(h) Arbitration. Any controversy arising out of or relating to this Agreement or
Executive’s employment with the Company, whether arising under common or
statutory law, and including the arbitrability of any such controversy, will be
resolved exclusively by a single neutral arbitrator selected jointly by
Executive and the Company, in Seattle, Washington, or such other location as may
be mutually agreed upon, in accordance with the Employment Arbitration Rules of
the American Arbitration Association as then in effect. The Company will be
responsible for the fees and expenses of the arbitrator. Executive and the
Company will be responsible for their own attorney’s fees and any other costs
occasioned by the arbitration; provided that the arbitrator may award attorneys’
fees and costs to a party when so empowered by law. The arbitrators shall have
the authority, in addition to their authority under the Employment Arbitration
Rules, to award equitable relief, including injunctive relief. The decision of
the arbitrator shall be final and binding upon the parties and all persons
claiming under and through them. Judgment on any arbitration award may be
entered in any court having jurisdiction. Executive and the Company will have
all rights, remedies, and defenses available to them in that arbitration that
they would have in a civil action for the issues in controversy. Notwithstanding
anything in this Agreement to the contrary, either party may seek preliminary
injunctive relief in a court of competent jurisdiction.

 

(i) Entire Agreement; Termination of Original Employment Agreement. This
Agreement contains the entire agreement between the parties concerning the
subject matter hereof and supersedes any prior employment, severance,
confidentiality or invention assignment agreement between the parties hereto;
provided however, that the Company reserves and shall retain all rights and
remedies it may have against the Executive with respect to any breach of any
prior confidentiality and invention assignment agreements. Additionally, except
as set forth herein, the Executive represents and acknowledges that no other
agreement, promise or understanding, express or implied, including any guarantee
of future compensation or continued employment, has been made by any person to
induce the Executive to enter into this Agreement.

 



  DIGITALTOWN – MONSTER EMPLOYMENT AGREEMENT - 9

   



 

IN WITNESS WHEREOF, the parties have duly executed this Agreement, to be
effective as of the Effective Date.

 

 



  DIGITALTOWN, INC.    

 

    By:

 

 

 

Name:

     

Title:

     

Date:

 

 

 

 

 

 

 

 

 

 

 

Robert Monster

 

 

 

Date: March 17, 2017

 



 



  DIGITALTOWN – MONSTER EMPLOYMENT AGREEMENT - 10

   



 

SCHEDULE A

 

The following inventions and discoveries conceived by the Executive prior to
commencement of the Executive’s employment by the Company, and are not subject
to the restrictions and limitations of Section 6:

 

Any and all domain name registrar and hosting services

 

Any and all domain names and related proprietary information and technology not
owned or controlled by the Company as of the date of this Agreement, unless
those domain names are purchased by the Company during the term of the Agreement

 

Web application development outside of sports media portals

 

Internet and general market research technology owned or controlled by the
Executive, or developed by Executive outside of his duties as Executive

 

 



DIGITALTOWN – MONSTER EMPLOYMENT AGREEMENT - 11

